El Juez Asootado fhi. MacLeaey,
emitió la opinión del' tribunal.
La presente causa es un proceso seguido ante la Corte de Distrito de Arecibo por infracción de la Ley Electoral, Los procesados eran jueces de elecciones en el precinto número 15 del distrito electoral de Arecibo. Se presentó contra ellos una acusación el día tres de abril de 1905, alegando que retardaban la votación en dicho precinto por medios indicados en la misma y que impidieron que más de cien (lectores votaran en las elecciones que tuvie-ron lugar el día 8 de noviembre de 1904. De acuerdo con esta acusación los procesados fueron juzgados ante la Corte sin jurado, y fueron declarados culpables, y en 6 de mayo de 1905 fueron condenados á un año y seis me-, ses de presidio, con trabajos forzados, y al pago de las costas del proceso, y de esta sentencia interpucieron re-curso de apelación para ante esta corte.
No hay en' los autos ni pliego de excepciones, ni exposi-ción de hechos, y no hay manera ninguna de determinar cuáles ('ran las pruebas presentadas en el juicio,
*528El licenciado Cayetano Coll y Cuchí compareció en representación del acusado y pronunció un argumento en esta Corte, presentando dos puntos en los que funda su pretención de que se revoque la sentencia.
—El primer punto alegado por el abogado defensor en su informe oral es que á los procesados no les fué leída la acusación, y que no les exigieron que declarasen en con-testación á la acusación si eran ó no culpables antes de celebrarse el juicio. Las causas citadas por el abogado defensor, ó sea las de El Pueblo contra Gaines, 52 California, 479; El Pueblo contra Corbertt, 28 Cal. 328; y Crain contra United States, 162 U. S. 625; todas tienden á sos-tener esta projaosieión, en los casos en que se demuestre', que al acusado no se le haya leído la acusación, pero este hecho debe aparecer afirmativamente' de los autos en la causa. En lees autos de la presente causa presentados pe>r los acusados á esta corte no aparece ese heche>. El certificado del Secretario de la Corte de Distrito dices que en el referide) caso, entre otros documentos se en-cuentran los siguientes: —copia el escrito de apelación, la acusación y la sentencia dictada contra cada uno de los acusados, los cuales documentos fueron debidamente ele-vados á esta Corte. De este certificado hemos de presu-mir que todos los documentos usados en el juicio no fue-ron incluidos en los autos presentados en esta corte. En otras palabras, el certificado no demuestra que los pre-sentes autos son completos. No contiene en su totalidad los cuatro elementos necesarios para constituir* los autos de un proceso mencionados en la sección 326 del Código de Enjuiciamiento Criminal. Se omite la copia del acta del juicio, en la que debería aparecer la lectura de la acu-sación á los acusados, si la misma tuvo bagar.
Es el deber del anudante, cuando acude á esta Corte quejándose de una sentencia dictada contra él, hacer que se presenten á este Tribaanal todos los autos de la causa *529ó á lo menos tanto ele los mismos como sea necesario para la presentación de su causa. Estos autos de acuerdo con la sección 356 deben ser preparados por el secretario de la Corte de Distrito y trasmitidos al secretario de esta corte. Una copia de los mismos debe entregárse al aboga-do de los acusados á fin de que pueda apreciar si es co-rrecta y completa. Si el secretario no cumple con este de-ber el fiscal ó el abogado del apelante puede presentar una moción á la corte de acuerdo con la regla 62 para que se expida una providencia mandando que el secretario de la Corte de distrito expida para esta corte una copia certificada de todos los autos que se interesen ó cualquiera parte de los mismos, ó diebo abogado puede presentarlos debidamente certificados sin tal providencia. Esto no se hizo en este caso, y por lo tanto, los presentes autos no es-tán comprendidos dentro del alcance de los casos citados por el abogado de los apelantes. Cuando no aparece que los autos son completos y presentan solamente una trans-cripción parcial de los procedimientos del tribunal inferior esta corte debe presumir que el tribunal sentencia-dos cumplió con todos los requisitos de la ley. Se presume que los procedimientos ante las cortes de justicia son co-rrectos. People v. Gilbert, 60 Calf. 112; People v. King, 27 Cal. 514; People v. Levison, 16 Calf. 100.
2. — El segundo punto alegado por el abogado defensor del acusado en su informe oral es que la sentencia es vaga é indefinida, porque sólo dice que el acusado fue declara-do culpable de un delito contra la Ley Electoral. No es necesario que se consignen en la sentencia todos los he-chos que contribuyan para constituir el delito. Queda prescrito por la sección 319 del Código de Enjuiciamien-to Criminal de Puerto Rico que si no se alega, ó no halla el Tribunal causa suficiente para que no sea dictada la sentencia, debe ésta pronunciarse sin demora. Esta sec-ción corresponde á la 1202 del Código Penal de Calif or-*530nía. En California se lia resuelto, al interpretar dicha sección, que una sentencia no es nula porque no exprese el delito del cuaí la persona fue declarada culpable, sieni-pre que aparezca de la misma que fué acusado de algún delito, y que fué juzgado y declarado culpable, y que la . corte tenía jurisdicción para pronunciar la sentencia dic-tada por cualquier otro- delito del cual pudiera liabei sido ..convicto bajo ía acusación. Gibson ex parte, 31 Cal. 620.
La sentencia en el presente caso, tomada, en considera-ción con la acusación, que también forma parte dé los autos, no permite dudar en cuanto al delito del cual fué convicto el acusado. La acusación le imputa un delito felomy y se expresan los hechos del caso con toda clari-dad. Es lícito hacer referencia de la sentencia á la acusa-ción con el ñn de aclarar lo que se considere oscuro. Así es, que debemos resolver que esta objeción es también ine-ficaz. En efecto, de acuerdo con una le^^ aprobada por la Legislatura de Puerto Rico, en 30 de mayo de 1904, que se refiere á la 1‘evocación de sentencias por esta corte en casos criminales, esta objeción no podría sostenerse con éxito en una apelación.
Esa ley dispone:
“■Siempre que resultare de los autos, en alguna causa criminal, apelada á la Corte Suprema, que cualquier requisito legal haya sido 'desatendido por el Tribunal sentenciador, no se anulará la . sentencia, á menos que el error que de los autos resultare, tendiere á perjudicar los derechos de cualquiera de las partes, y se hubiere interpuesto la debida excepción en el Tribunal sentenciador.”
Ciertamente, no puede considerarse que este error haya perjudicado los derechos del acusado, por las razones an-teriormente consignadas, y la existencia del segundo error no consta suficientemente de los autos presentados en este tribunal. . .
.Tomando estas cuestiones en debida consideración, de-bemos resolver, en defecto de error fundamental que apa-*531rezea en los autos que la sentencia de la Corte de Distrito debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Figueras y Wolf.